DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           DEMETRIUS SNELL,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-2209

                           [December 20, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312013CF000608B.

   Daniel Tibbitt of Daniel J. Tibbitt, P.A., North Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.